In an action to recover damages for wrongful death and conscious pain and suffering, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered June 26, 1975, which dismissed the complaint at the close of plaintiff’s offer of proof, at the opening of the trial. Judgment affirmed, with costs. Trial Term properly dismissed the complaint on the authority of *841Stahli v McGlynn (47 AD2d 238). Plaintiff erroneously contends that defendant’s intentional leaving of the accident scene distinguishes Stahli. The fact that the operator of the other vehicle left the accident scene creates no exception to the rule that there is no recovery for "emotional distress [and ensuing injury following] awareness of * * * damage to one’s property” (p 240). Gulotta, P. J., Hopkins, Latham, Hargett and Shapiro, JJ., concur.